Case 1:20-bk-05437   Doc 37   Filed 04/13/21 Entered 04/13/21 07:26:25   Desc Main
                              Document     Page 1 of 5
Case 1:20-bk-05437   Doc 37   Filed 04/13/21 Entered 04/13/21 07:26:25   Desc Main
                              Document     Page 2 of 5
Case 1:20-bk-05437   Doc 37   Filed 04/13/21 Entered 04/13/21 07:26:25   Desc Main
                              Document     Page 3 of 5
Case 1:20-bk-05437   Doc 37   Filed 04/13/21 Entered 04/13/21 07:26:25   Desc Main
                              Document     Page 4 of 5
Case 1:20-bk-05437   Doc 37   Filed 04/13/21 Entered 04/13/21 07:26:25   Desc Main
                              Document     Page 5 of 5
